Salinger, J.
(dissenting). — The majority reverses because an objection to a question was sustained. There is no statement in the record making claim as to what answer would have tended to prove had answer been allowed. An unbroken line of our cases, beginning with Lawson v. Campbell, 4 G. Gr. 413, and ending with Arnold v. Livingstone, 155 Iowa 601, at *495604, and numberless decisions in other jurisdictions, establishes the following propositions:
If complaint is that answer was received, the record must show what answers, or what they tend to establish.
If answer is refused, the record must indicate, by statement of counsel, what it is claimed was excluded.
If the character or effect of what it is claimed was excluded is not so shown, no error is established.
The record must show that the excluded matter was material, competent and relevant.
Unless the record refutes the presumption that the lower court acted rightly, there is no proof that error was committed.
Prejudice will not be presumed from refusal to let a question be answered, and every presumption will be indulged in favor of the ruling below.
An appellate court will not presume a. state of facts in order to find error.
In one word, these cases ¿11 hold that the record must show affirmatively that prejudicial error was committed, and that this is not done, and, therefore, there can be no review, where it is not thus shown what was excluded and that its exclusion is prejudicial, or what complainant proposed, sought and expected to elicit. And, while these cases differ on why such showing must be made, they all agree its making is a condition precedent to review. In applying the rule, it has been held that, if the offer is for a stated purpose, it will not base error that what was offered was admissible for some purpose other than the one announced. Gustafson v. Rustemeyer (Conn.), 39 Atl. 104; Maxwell L. G. Co. v. Dawson (N. M.), 34 Pac. 191; Feary v. O’Neill (Mo.), 50 S. W. 918. In Chicago & I. Coal R. Co. v. De Baum (Ind.), 28 N. E. 447, at 449, left column, this is amplified by holding that the offer of proof comes too late after objection is sustained, because “the court was entitled to be informed before making its ruling what answers were expected to be elicited. ’ ’
In effect, then, the basis of this rule of appellate review *496is this argument: (1) Without such showing, the question presented for review may be wholly academic and moot. (2) The offer making such showing might change the ruling; wherefore, if offer be dispensed with, one who, on appeal, complains of exclusion might be complaining of an act of the trial court which he might have prevented.
It may well be said that there is no conflict in authority upon either the rule or the reason advanced in its support. The majority concedes both. It may be suggested that making the offer of proof is cumbersome and may delay trial. But, as the cases that require the offer are not challenged, this is not a valid objection. For, in spite of that possible delay, these cases do insist upon the offer. The difference arises on whether, upon the facts in the instant case, something other than what is known as offer of proof will base review. The majority plants itself on the following propositions: (1) “The question was a proper one. The foundation had been laid for the question.” (2) “It called for testimony relevant and material to the issue.” (3) A showing made by a statement in the record of what it is expected or proposed to be proven is not the only basis upon which appellate review of the exclusion of testimony may be had.
I. If, before reversal for excluding evidence, it must be made to appear that the giving of a material answer was prevented, a statement that “the question was a proper one; the foundation has been laid for the question,” neither supplies nor waives proof that a material answer was stopped. That an interrogatory is “proper,” and that there is foundation for putting it, is not the slightest evidence that an answer to it which was never uttered would have been material, had it been uttered. It is illustrative that we held, as early as the case of Mays v. Deaver, 1 Iowa 216, at 223, that-showing an improper question is of no avail without a showing that the amwer was improper and illegal testimony, prejudicial to the. appellant.
If there be reversible error here, it is neither created nor *497proven by the fact that a proper question and one resting on foundation was asked. If such error there be, it is that the complaining party was wrongfully deprived of the benefit of an answer, and thereby lost some advantage to which he was entitled.
II. The majority attaches importance to its claim that the question “called for testimony relevant and material to the issue.” I must discuss elsewhere whether there is anything to indicate that evidence of that kind was “called for.” Concede it for present purposes, and, as I see it, this affords no proof that testimony of that character would have been furnished, had response to the call been allowed. The bench and bar know it to be a truism that questions which pointedly demand material and relevant testimony are often answered so that the answer is rightly stricken-out because nonresponsive and immaterial and irrelevant. The essence of the opinion is that, while there can be no review unless there be a showing of what was lost by the exclusion, and while these eases hold that the showing must be made by an offer of proof, other eases permit such showing to be made by means of something other than such offer; that this appeal is to be disposed of by applying the statement in Mitchell v. Harcourt, 62 Iowa 349, — “When is it apparent on the face of the question . ' . . what the evidence sought to be introduced is, and that it is material, this is sufficient. ’ ’ So far as this court is concerned, this “rule” is of dubious standing. The only case in which I can find it to have been applied is Mitchell’s ease. That case very clearly points out that, if the question had been answered in a stated way, it would be material, and why. But, unfortunately, it is wholly overlooked that there is no evidence in its record which indicates that the question would have been answered in that way, or how it would have been answered. The ease simply assumes that a certain answer would have been made, and thus begs the question. It has never been cited in any case where its rule has been applied. Votaw v. Diehl, 62 Iowa 676, at 680, cites it, but *498refuses review, though the question asked in it is more suggestive of the answer which might be expected than is the one in Mitchell’s case. It is also cited in Kuhn v. Gustafson, 73 Iowa 633, at 637. The Kuhn case also refuses to apply the doctrine of the Mitchell case, and declines review, though, again, the question is at least as suggestive as is the one in the Mitchell case. The only other citation of it is in Porter’s case, 151 Iowa 279, at 281; another case in which offer of proof was held necessary, and wherein, once more, the question was more suggestive than the one in Mitchell’s ease.
There is nothing harsh or unreasonable in requiring those who wish to reverse for an exclusion to advise the trial court why they claim it will work prejudice should exclusion be ruled. If this is insisted upon, definite rules will govern review of exclusions. On the other hand, encouragement of the so-called rule in Mitchell’s case will, in practice, result in having appellate courts review exclusions by a species of judicial rule of thumb. The natural tendency would be for them to proceed in one ease contrary to the rule in Shellito v. Sampson, 61 Iowa 40, and “imagine the testimony that would have been given and thus presume prejudice, ’ ’ and in another case to use imagination to the opposite end.
III. But concede the alleged rule. What does the majority say it is? The rule in Mitchell’s case is:
“When it is apparent on the face of the question asked the witness what the evidence sought to be introduced is, and that it is material, this is sufficient. ’ ’
After approving this, the opinion makes this statement:
“The cases which hold that the party seeking to introduce the evidence is required to state what he expects to prove, and thus make its materiality appear, are not inconsistent with this rule. This rule announces the proposition that where, upon the whole record, it is apparent that the evidence sought to be elicited is competent, relevant and material to the issue, and is offered under such éircumstances that the court can plainly see that the admission of it would be helpful *499to the cause of the party offering it, it is not necessary that it be stated in the record what it is expected the answer should be; and therein lies the distinction between the rule laid down in” the eases which require a statement of what counsel expects to prove, and thus make materiality appear.
So the opinion concedes that it must be made to appear what the exclusion was and that it worked prejudicial error, but holds that this may be established, not alone by an offer of proof, but as well by the means specified in the opinion. In «any view, this works no change in what must be shown, but merely adds a method of proof. Whether the rule which the majority would apply is sound becomes a needless inquiry if the showing made is insufficient under the standards of that rule. In the rough, the pronouncement of the majority compels an inquiry whether, either by what appears on the face of the question asked or by the whole record, it has been made to appear that a harmful exclusion has been ruled. This requires consideration of what is the face of the question, and of what is that “whole record” from which it is to be found, if at all, that the exclusion was prejudicial.
The defendant, Des Moines National Bank, procured the express company to ship a package claimed to contain a sum in bank bills to the Bank of Irwin. When opened by McMullen, the cashier of the Irwin Bank, the package was found to contain mere slips of blank paper. - The Irwin Bank, on account of this, got judgment against the express company. The present suit is that of the express company against the bank which shipped to the Irwin Bank. The express company got judgment, a decision that the package contained no money when defendant delivered it to the carrier. In this last suit, it appears without dispute that, when the package was delivered to McMullen, cashier of the Irwin Bank, he tore off a small corner of the upper right-hand side of the envelope. Then he ripped down the edge, reached in to pull out the money, and pulled out paper. As he f tore down the edge, mucilage stuck to the top of his thumb. Mr. Byers, who was *500an attorney of the Irwin Bank in its said suit, was a witness in the instant suit. He testifies that, on the trial of the suit by the Bank of Irwin in 1903, witness made a careful examination of the package, and that an envelope now handed him was in general character like that package.' He was then asked: “Will you now describe to the jury the condition of the envelope as it appeared, or when you examined it?”Objection was sustained that this was incompetent, immaterial and irrelevant. It is for this that the majority would reverse. It was shown that the package examined in 1903 is lost, and that, when examined in 1903, it was in the same • condition as when the cashier, McMullen, after opening it, as aforesaid, returned it to Nelson, the Irwin agent of the express company. The opinion concedes that it is not material what the condition of the envelope was when examined in 1903, except as, by the showing that it was then as it was when McMullen returned it to Nelson, its condition in 1903 shows what that condition was at the earlier time when it was returned to Nelson.
Paraphrased, the majority holds, it appears, either by the face of the question or by the record as a whole, that, had answer been allowed, the witness could and would have given such description of the condition in which the package appeared when McMullen returned it to Nelson as that it may reasonably be claimed that it might have changed the verdict.
2.
What is there in this record that makes it “apparent on the face of the question asked what the evidence sought to be is and that it is material ? ’ ’ The witness is asked whether he will describe the condition of the envelope as it appeared when he examined it some years before. How does the “face of the question asked” make it apparent what the evidence sought to be introduced is and that it is material ? Manifestly, any description witness was able to give would be a sufficient answer to anything indicated by “the face of the question *501asked.” Therefore, the face of the question is absolutely no indication what the evidence sought to be introduced is. Manifestly, the face of the question offers no evidence that the evidence sought to be introduced is material. For the giving of any description would answer the question, and we surely may not assume that any and every description the witness might have given would have been material. As is said in State v. Row, 81 Iowa 138, 144, “There might have been an answer not open to the objections, and it is equally true that there might not. ’ ’
“The whole record” is that the witness saw an envelope some years before, which was then in the condition it was in when the cashier returned it to the express agent. We said, in Paddleford v. Cook, 74 Iowa 433, at 435, and Arnold v. Livingstone, 155 Iowa 601, at 604, that it must be made to appear that the witness was able to answer. In Shellito v. Sampson, 61 Iowa, at 41, we hold, that, without something to indicate the nature of what was lost, there is no way by which the appellate court can determine whether error was committed at all, or, if committed, whether it .was prejudicial— and that the appellate court cannot, and should not be asked to, “imagine the testimony that would have been given, and thus presume prejudice.” It must be shown that.witness would not have said that which amounts to nothing — Mosier v. Vincent, 34 Iowa 478, at 480 — and what testimony was proposed to be elicited which would have been of advantage to the interrogator — Klaman v. Malvin, 61 Iowa 752. It must appear that answer received or refused was not of such character as to be injurious to the theory of the one who complains of the ruling — Mays v. Deaver, 1 Iowa 216, at 225. Surely, it is possible that, if he had been allowed to speak, the witness might have said he no longer remembered. Surely, there is nothing in the record to show that he would not have thus testified. That one made a careful examination of a package in years past is no evidence that he is still able to describe the appearance of the package at that past time.
*502In Arnold’s case, 155 Iowa, at 607, it is said:
“If we were to reverse this case upon this ground and remand it for the purpose of permitting these questions to be answered, the answers might prove to be wholly negative. This is illustrated in this record [by the fact that one question which was allowed to be answered] proved to be a pure negation. If the trial court had sustained an objection to such question, and if we were to reverse upon such ruling, such reversal would be based upon an imaginary error and not a real one. The reversal would be rendered farcical by a subsequent negative answer, and it would be none the less so though the answer were affirmative, if such answer could not change the final result.”
Again, suppose he did remember and was able to state how the package appeared to him at the time he examined it. How does the record indicate that the description given by him would not have been injurious to the theory of the party calling him? Again, it does not appear in the record what was the appearance of the envelope at the time when McMullen returned it to Nelson. At that time, the seals were intact; McMullen had torn off one corner of the envelope, slit open one edge, and found soft mucilage in or upon the envelope. Byers did not see it at that time. Evidence that,, up to the time when he did see it, it remained in the same condition, simply made any description he could give a description of the condition when McMullen returned the opened envelope. If we are to indulge presumptions, they must be that Byers would have said that, when he examined the envelope it looked as it did when McMullen returned it to Nelson, and as to its condition at that time there is no dispute. Surely, the exclusion of testimony which would be a mere repetition of undisputed testimony is not prejudicial error. So that we have a case of a record showing that exclusion was harmless, instead of proof that same was prejudicial. At all events, neither the question nor the record as a whole indicates that Byers would have given a description materially different from the *503evidence of eyewitnesses who saw the package at the very time in inquiry. What is there upon such “whole'record” that makes it “apparent that the evidence sought- to be elicited is competent, relevant and material to the issue?” What is there about such a record that indicates that any evidence “is offered under such circumstances that the court can plainly see that the admission of it would be helpful to the cause of the party offering it ? ”
3.
. Turning, now, from an analysis of what this record presents by way of warrant for reviewing the exclusion at bar, one may with profit review the cases in which unsuccessful attempts were made to do what the majority here sanctions. Time and again have appeals been presented in which, upon a record whereon it could much more naturally be inferred what had been excluded, and what was the effect of the exclusion, than can be done on the record at bar, review was refused; because, while it was possible to make a fairly good guess as to what had been shut out by the ruling complained of, that was held not to be enough for the certainty required, and that the point must fail because there had been no offer of proof. Concede a rule which enables review if the form of the'question or the “whole record” indicates what testimony is proposed, surely, the interrogatory at bar is no' such an one, if the following cases are authority. Surely, the questions in those cases were much more suggestive than is the question now in review. In Kelleher v. City of Keokuk, 60 Iowa 473, at 475, a suit for injury from a defective sidewalk, a carpenter who had built it, and who had shown that he knew how long stringers put there would remain in condition to hold nails, was not allowed to answer in what time those very stringers would become rotten and incapable of holding nails. In Mordhorst v. Nebraska Tel. Co. (Neb.), 44 N. W. 469, at 470, there was an attempt to recover for telephone rental, and defense that the instrument put in was worthless. *504But objection was sustained to- the question what kind of an instrument it was as to being good or poor. In Sellars v. Foster (Neb.), 42 N. W. 907, at 909, a witness whose testimony that one Huston’s reputation for truth was bad had been stricken out, was afterwards asked as to that reputation by a question proper in form, and refusing to let him answer was held to be not available on appeal. In Cutler v. Skeels (Vt.), 37 Atl. 228, at 230, a witness was not allowed to answer whether he did not know better than to approach a judge and try to influence him. In Gronan v. Kukkuck, 59 Iowa 18, at 20, a suit for damages for assault, objection was sustained to the question whether it was in any way understood between witness and his father that plaintiff should be assaulted. In Masters v. Marsh (Neb.), 27 N. W. 438, a bastardy suit, testimony that complainant was seen going with someone other than the defendant into a house in the nighttime was excluded. In Yates v. Kinney (Neb.), 41 N. W. 128, at 129, counsel for defendant in a malicious prosecution was not allowed to say whether his client acted on advice of counsel. In Klaman v. Malvin, 61 Iowa 752, the defendant was bound to suffer judgr ment if other signatures on a note signed by him were genuine, and made the defense that they were forgeries. He was not allowed to say whether he heard the others impleaded say that their signatures were put on by authority. In Shellito’s case, 61 Iowa 40, 41, the question was whether witness had not, at a stated time talked with a named witness, and then stated ■ that plaintiff had consented to the cancellation of the contract with defendant. In Jordan v. D’Heur, 71 Ind. 200, involving the extension of a promissory note, objection was sustained to a question whether consent was given at the time the written consent bears date. In Porter v. Moles, 151 Iowa 279, at 280, a suit on an oral guaranty, a witness was not allowed to say what passed between him and defendant respecting future liability on the note. In Greenough v. Shelden, 9 Iowa 503, at 506, a written memorandum refused may much more readily be presumed to have contained matter *505beneficial to the one desiring its introduction than we can presume what the witness at bar would have stated.- In Iowa & M. R. Co. v. Perkins, 28 Iowa 281, 284, it was much more clear that an answer was sought as to who had affixed a stamp than it can possibly be what answer would have been made to the interrogatory involved on this appeal. And see Whitehead v. Mathaway, 85 Ind. 85; Votaw v. Diehl, 62 Iowa, at 678. In Arnold’s case, 155 Iowa 601, there was involved an action to set aside a will. Plaintiff testified that the talk referred to in the questions propounded was had about the time the will was made. Objection that it was incompetent, immaterial and irrelevant as to undue influence was sustained to questions whether or not at this time she had a talk with defendants as to what their mother had done or how things had been fixed, and, if there had been such a talk, to state what was said, and when. The witness was then asked whether the same defendant said anything to her as to what the mother had done with reference to disposing of her property or making a will. The same objection was again sustained, with the further one that this sought to put in the statement of one legatee to the prejudice of an absent legatee. Like objections were made and sustained to questions whether, at that time, the brother of plaintiff said anything to her as to what the brother and her sister Phemy had done with reference to -the mother’s disposing of her property or making a will; and to a statement by witness that she afterwards heard a talk between two of her sisters when all were present attending the funeral; and to a question asked concerning this time at the funeral, “as to what had been done; what you had caused to be done with reference to your mother’s disposing of the property.” "We said, on complaint of these exclusions:
“It is urged by appellant that the questions above set out were proper, and that the trial court should have permitted them to be answered. If this contention were sustained, it would avail the appellant little on this appeal. There is nothing in any of the questions which brings before us the *506particular matter attempted to be proved. The proposed evidence might have been admissible, and yet be insufficient to cure the deficiency in plaintiff’s case. We have repeatedly held that we will not reverse a case upon such rulings as are here shown, unless it be made to appear in some manner what the answer of the witness would have been. If we were to reverse this case upon this ground and remand it for the purpose of permitting these questions to be answered, the answers might prove to be wholly negative. This is illustrated in this record [by the fact that one question which was allowed to be answered] proved to be a pure negation. If the trial court had sustained an objection to such question, and if we were to reverse upon such ruling, such reversal would be based upon an imaginary error and not a real one. The reversal would be rendered farcical by a subsequent negative answer, and it would be none the less so though the answers were affirmative if such answer could not change the final result. It was, therefore, incumbent upon the plaintiff to make it appear in some proper way what the purpose of the testimony was or would be.”
There was a statement in writing incorporated in the record, and it is said:
“It will be noted that there is nothing in such written statement that throws any light upon the question what the proposed testimony of the witness was to be. All we learn from such writings is that both ‘Rodney and Phemy made the same statement.’ What was the statement? This question finds no answer in the -record. The appellant is, therefore, in no position to ask a reversal upon these assignments. ’ ’
In State v. Row, 81 Iowa 138, 144, defendant and one Campbell were employed in driving teams to deliver and transfer the goods of Hurlbut-ITess & Co.; on one evening both were engaged with teams in delivering goods, and the wagon driven by Campbell had on intoxicating liquors. C. W. Logan, the man killed by defendant, was known as one who made a business of searching liquor unlawfully kept for *507sale. About six o’clock of that evening, Logan and another found Campbell on the streets delivering intoxicating liquors, whereupon Logan arrested him without warrant. The team was left with one of Logan’s assistants, and Logan and Campbell went to the Hurlbut Company’s place of business, where Logan inquired if a permit was held authorizing Campbell to make such deliveries. At this time, defendant came in, and inquired if Logan had a warrant for the arrest of Campbell. Being told that he had none, defendant said, in- substance, that Logan had no right to make the arrest without warrant, and told Campbell to go and deliver the goods, giving Campbell a slight push. Some words passed between defendant and Logan with reference to this interference, and Logan 'drew his revolver. Defendant also drew; shot Logan twice, and inflicted a mortal wound. It was the theory of the State that there was a conspiracy among certain members of the Hurlbut corporation and its employees to resist the effort of officers and others engaged in enforcing the law against the sale of liquor, in so far as such efforts might lead to the seizing of liquors in the building of the corporation, or delivery therefrom to patrons, and that the shooting of Logan was the result of such conspiracy. One Hall, a witness for defendant, testified that he had for nine years been engaged with the police force of the city, and was thereupon asked:
“State what you heard, if anything, C. S. Logan say in respect to what he would do at the house of Hurlbut-Hess & Co., if he had occasion to go there.” ,
To this, objection was sustained that it was incompetent, immaterial and irrelevant. A fairly good guess can be indulged in as to what it was proposed to establish by an answer to this question. It is fairly probable that the expectation was to show that defendant knew of Logan’s declaration as to what he would do in the house of the corporation if he had occasion to go there; that the declaration involved a threat, and thus bore upon whether the defendant acted in self-defense, or, rather, whether what he knew of Logan’s *508declaration impelled defendant to shoot. Yet we said that the exclusion could not be reviewed, because, though “it is true there might have been an answer not open to the objection, it is equally true that there might not. ’ ’ In other words, we held that neither the form of the question nor the whole of the record enabled us to judge that prejudicial error had been committed. Clearly, these demonstrate that, so far as adjudicated cases speak, the same is true, of the question at bar.
IV. There is absolutely nothing in the record to show that the witness was able to answer at all, and, if able to answer, he would have said aught to aid the defendant’s cause, unless we may presume from the fact that defendant called the witness that, if allowed to answer, he could and would have given material evidence beneficial to the party calling him. I have been able to find no adjudicated case, holding to such a presumption, and on careful search have found none except such as deny such presumption. In Barr v. City of Omaha (Neb.), 60 N. W. 591, at 592, it is expressly ruled that the court cannot presume “that, if permitted, the witness would have made answers favorable to the party propounding the questions.” To the same effect is Masters v. Marsh (Neb.), 27 N. W. 438. In Klaman v. Malvin, 61 Iowa 752, we said: “The record fails to show . . . that the witness would have testified to any fact of advantage to plaintiff.” In Kelleher v. City of Keokuk, 60 Iowa, at 475, we said, again: “We cannot presume that the witness would have given evidence beneficial to plaintiff. ” If we may ever assume that an unuttered answer would have been favorable to the interrogatory, it would be where the witness is a party, or the attorney of the party. Yet we did not so presume in Arnold’s case, 155 Iowa, at 604, where the questions were asked of plaintiff himself. In Elaman’s ease, 61 Iowa 752, the defendant himself was the witness to whose testimony objection was sustained. In Porter’s case, 151 Iowa, at 280, the question was one propounded to the appellant on his direct *509examination. In Yates v. Kinney (Neb.), 41 N. W., at 129, it was the defendant and his attorney who were not permitted to answer. This is perfectly sound, because very often a party testifying as a witness testifies to that which destroys his case. If it were presumed that a witness, 'if allowed to answer, would answer in a way to advantage the one calling and interrogating him, there never could have, been a case written declaring that the exclusion of testimony would not be reviewed because there had been a failure to show prejudice. If there exist a presumption that a witness will testify favorably to the party calling him, that presumption would always have supplied proof of prejudice. If the fact that the witness was not allowed to answer is proof that he would have answered favorably if allowed to answer, how was any court ever able to hold that reversal should be denied for want of a showing of prejudice ?
Without any reference to or analysis of authority, it should be plain that we cannot have recourse to such a presumption as that. The only presumption that can be indulged is that the witness will tell the truth as he understands it. It would be a judicial scandal to promulgate a judicial announcement that a witness is under a species of implied contract to furnish a memory adequate to the needs of the party calling him, and to answer questions in such way only as will benefit that party.
I would affirm.